Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claim
2. 	The amendment of claims 1, 5-6 and 20 filed on 09/22/2022 is acknowledged and entered. 
3.	Claims 1, 3-9, 11-13 and 20-21, are pending
4.	Claims 22-28, newly added.
5.	Claims 2, 10 and 14-19, are cancelled, therefore
6.	Claims 1, 3-9, 11-13 and 20-28 are hereby examined.

Examiner’s Claim Objection 
7. 	The Status of claim 21 was designated as “New” in the amended claims filed on 07/07/2022, and prosecuted on an Office Action FAI on 07/25/2022, therefore cannot be designated “New” again, when the amended claims of 09/22/2022 was filed. Applicant is advised to change the status to “Previously Presented”. 
Additionally, in 07/07/22 filing, claim 21 was an independent claim, if Applicant intend to make it a “New” dependent claim with new sets of claim limitations, the old sets of limitations need to have a strikethrough line on the old limitations, and the appropriate status designated accordingly.  

Examiner’s Response to Amendment/Remarks 
Objection to Claims
8.	The objection to claims 5-6 and 18 has been corrected and acknowledged, therefore, the objection to these claims are withdrawn.

35 USC § 101
9.	Claims 1, 3-9, 11-13 and 20-28, continues to be directed towards managing academic/credential ledgers for students. This is an abstract idea. The computer technology merely automates and implements the abstract idea. The additional elements “a non-transitory computer-readable media storing instructions, which, when executed by one or more hardware processors cause operations” “a blockchain network”, do not improve the functioning of a computer nor does it improve a technology or technical field. Also, the additional elements of computer technology merely automate the abstract idea. In this instance, having access to a blockchain to store student/user data for retrieval when needed, does not integrate the abstract idea into a practical application. The devices, merely automates and implements the abstract idea to perform the functions. The devices do not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, the claim continues to be non-statutory. See Alice Corp. v. CLS Bank International, 573 U.S. 208, 134 S. Ct. 2347 (2014).
	Additionally, Applicant is of the opinion that “The independent claims currently recite various limitations that are directed to executing blockchain transactions for updating distributed ledgers on a blockchain network whilst maintaining data integrity and privacy of student data within the blockchain network. The claims further recite limitations directed to the management and use of cryptographic keys with respect to the distributed ledger updates. For example, claim 1 recites... Thus, the claims recite specific technical limitations associated with how a blockchain network executes blockchain transactions and manages access constraints to the distributed ledger based on public/private keys. Applicant respectfully submits that these technical limitations are not routine or conventional and are not directed to organizing human activity (i.e., the execution of a blockchain transaction by a blockchain network using cryptographic keys is not human activity, such as a fundamental economic practice or personal interaction, nor is a blockchain networks granting of access to a distributed ledger to a blockchain node)... Further, Applicant respectfully submits that the claims are directed to a practical application of a blockchain network and/or significantly more than methods of organizing human behavior. As highlighted above, the claims recite specific limitations regarding the blockchain network's management of transactions with respect to a distributed ledger that are not routine or conventional. Therefore, Applicant respectfully submits that the claims go beyond generally linking the use of a judicial exception to a technological environment, but rather recite a practical application and an inventive concept (e.g., executing a specific process within a blockchain). See MPEP 2106.05 
Based on the foregoing, Applicant respectfully requests reconsideration and withdrawal of the rejection under 35 U.S.C. 101”. 
Examiner respectfully disagrees, unless the Applicant is claiming inventing a blockchain, these argument might hold, but in this instance using a blockchain as a tool to perform these functions, is not an inventive concept. Having access to a blockchain to store student/user data for retrieval when needed, does not integrate the abstract idea into a practical application. The blockchain technology, merely automates and implements the abstract idea to perform these functions. The blockchain do not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, the claim continues to be non-statutory. See Alice Corp. v. CLS Bank International, 573 U.S. 208, 134 S. Ct. 2347 (2014).

35 USC § 112
10.	The 112 rejection of claim 13, is hereby withdrawn as the Applicant’s argument is persuasive. The support is from the Applicant’s specification ¶ 0063 as disclosed, “...Multiple members may write information to a single distributed ledger, which may provide the student with a unified view of student data from various sources”
	

35 USC § 103
11.	Applicant’s argument/remarks of the amended claims have been acknowledged but not persuasive. Applicant’s is of the opinion that “...Elmessiry does not teach or suggest that the smart contract is executed using a public key that pairs with a private key, where the private key (a) grants a student member of the blockchain network control over which members of the blockchain network have access to student data on the distributed ledger associated with the student member, (b) allows the distributed ledger to be accessed by the student member using the private key and (c) does not allow the student member to edit updated student data on the ledger. Further, Elemssiry does not teach or suggest that responsive to receiving a set of student data, that at least one blockchain transaction is executed using the public key that pairs with such a private key. Therefore, at least these aspects of claim 1 are different than Elmessiry”
	Examiner respectfully disagrees, as though these elements were taught by Elmessiry in ¶ 0045, for more clarity of prosecution, an additional prior art Huang et al., (WO 2018209222 A1), is introduced for this newly added elements to the claim as disclosed below.


Claim Rejections - 35 USC § 101
12.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

13.	Claims 1, 3-9, 11-13 and 20-28, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
14.	In the instant case, claims 1-13 are directed to a product (i.e. non-transitory computer-readable media), claims 20-27 are directed to a machine (i.e., system), and claim 28 is directed to a process (i.e., method). Therefore, these claims fall within the four statutory categories of invention. Thus, the eligibility analysis proceeds to Step 2A.1.
15.	The limitations of independent claim 28, which is representative of independent claims 1 and 20, have been denoted with letters by the Examiner for easy reference. The abstract idea recited in claim 1 are identified in bold below:
[A]	A method comprising:
[B]	receiving, from a first set of one or more members of a blockchain network, a set of student data, wherein the first set of one or more members have access to a public key that pairs with a private key, wherein the private key grants a student member of the blockchain network control over which members of the blockchain network have access to student data on the distributed ledger associated with the student member;
[C]	responsive to receiving the set of student data, executing, by the blockchain network using the public key, at least one blockchain transaction that writes updated student data to the distributed ledger in the blockchain network, wherein the distributed ledger is accessible to the student member of the blockchain network using the private key, wherein the blockchain network prevents the student member from editing the updated student data using the private key;
[D]	receiving, from the student member of the blockchain network, a request to initiate a second blockchain transaction with a second set of one or more members of the blockchain network that requires access to at least a subset of the student data;
[E]	responsive to the request, granting, by the blockchain network, the second set of one or more members access to at least the subset of student data from the distributed ledger. 
 Limitations A through E under the broadest reasonable interpretation covers
steps or functions of certain methods of organizing human activity, as this is a form of
commercial and legal interactions (e.g., receiving, grant access, responsive to receiving, writing, updating, preventing, editing, request to initiate, and responsive to the request). For example, the disclosure establishes the one or more members having access to a blockchain to store student/user data for retrieval when needed. Additionally, the use of private keys(e.g. device/student identifiers) and public keys (e.g. location/address of the ledger) to control and secure the access to the student stored data is also a form of commercial and legal interactions.  Accordingly, the claims recite one or more an abstract idea(s) in the form of commercial and legal interactions activities (See pages 7, 10, Alice Corporation Pty. Ltd. V. CLS Bank International, et al., U.S. Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). Therefore, claims 1, 20 and 28 recite an abstract idea and the analysis proceed to Step 2A.2
16.	The judicial exception is not integrated into a practical application. In particular, claims 1, 20 and 28 recites the additional elements in bold below:
[A]	A method comprising:
[B]	receiving, from a first set of one or more members of a blockchain network, a set of student data, wherein the first set of one or more members have access to a public key that pairs with a private key, wherein the private key grants a student member of the blockchain network control over which members of the blockchain network have access to student data on the distributed ledger associated with the student member;
[C]	responsive to receiving the set of student data, executing, by the blockchain network using the public key, at least one blockchain transaction that writes updated student data to the distributed ledger in the blockchain network, wherein the distributed ledger is accessible to the student member of the blockchain network using the private key, wherein the blockchain network prevents the student member from editing the updated student data using the private key;
[D]	receiving, from the student member of the blockchain network, a request to initiate a second blockchain transaction with a second set of one or more members of the blockchain network that requires access to at least a subset of the student data;
[E]	responsive to the request, granting, by the blockchain network, the second set of one or more members access to at least the subset of student data from the distributed ledger. 
when the additional elements are considered individually and as an ordered combination, the claim as a whole amounts to no more than or mere instructions to implement an abstract idea on the computing devices, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because they do not recite any additional elements indicative of integration into a practical application. Rather, the claim as whole generally links the judicial exception to a technological environment defined by high level recitations of a computer and the Internet. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B.
The additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception because the outcome of the considerations at Step 2B will be the same when the considerations from Step 2A.2 are reevaluated. As discussed under Step 2A.2, the additional element(s) amount to no more than generally link the abstract idea to a technological environment through “instructions” performed by a generic computer. Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to “apply it” on a computer. This is not enough to provide an inventive concept. Therefore, claims 1, 20 and 28 are not patent eligible.
17.	 Dependent claims 3-4 and 7, which depends on claim 1 are directed to a product (i.e. non-transitory computer-readable media), and claims 21-22 and 25, which depends on claim 20, are directed to a machine (i.e. system), further recite “wherein a particular member in the first set of one or more members is permitted to revoke or remove content from the distributed ledger that was written to the distributed ledger by the particular member; wherein the particular member is prevented from granting access to the content to other members of the blockchain network; wherein the first set of one or more members includes a plurality of members of the blockchain network; wherein each member of the plurality of members maintains a different subset of the student data; wherein membership in the blockchain network is restricted to members that have been approved by a set of one or more founding members of the blockchain network.” Under the broadest reasonable interpretation covers steps or functions that can be reasonably performed by a human, as this is a form of commercial and legal interactions of “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A as discussed above. There are no additional elements in claims 3-4, and 21-22 for consideration under Steps 2A.2 or Step 2B beyond those discussed with respect to claims 1, 20 and 28 above, and therefore claims 3-4 and 7, and 21-22 and 25 are ineligible.
18.	 Dependent claims 5-6, which depends on claim 1 are directed to a product (i.e. non-transitory computer-readable media), and claims 23-24, which depends on claim 20, are directed to a machine (i.e. system), further recite “wherein executing the at least one blockchain transaction comprises writing official transcript data to the distributed ledger, wherein the private key allows the user to grant other members of the blockchain network access to the official transcript data, wherein the blockchain network prevents the student from editing the official transcript data using the private key; wherein executing the at least one blockchain transaction comprises writing data identifying an award, skill set, or other achievement officially recognized by a professional institution to the distributed ledger, wherein the private key allows the user to grant other members of the blockchain network access to the official transcript data, wherein the blockchain network prevents the student from editing the official transcript data using the private key ”. Under the broadest reasonable interpretation covers steps or functions that can be reasonably performed by a human, as this is a form of commercial and legal interactions of “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A as discussed above.  There are no additional elements in claims 5-6, and 23-24 for consideration under Steps 2A.2 or Step 2B beyond those discussed with respect to claims 1, 20 and 28 above, and therefore claims 5-6, and 23-24 are ineligible.
19.	 Dependent claims 8-9 and 13, which depends on claim 1 are directed to a product (i.e. non-transitory computer-readable media), and claims 26-27, which depends on claim 20, are directed to a machine (i.e. system), further recite “wherein the request to initiate the transaction is a request to transfer credits from one educational institution in the first set of one or more members to another educational institution in the second set of one or more members; wherein the request to initiate the transaction is a request to transfer an official academic transcript from an educational institution in the first set of one or more members to an employment institution in the second set of one or more members; further comprising generating a package of student data written to the distributed ledger by different members of the blockchain network”. Under the broadest reasonable interpretation covers steps or functions that can be reasonably performed by a human, as this is a form of commercial and legal interactions of “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A as discussed above. There are no additional elements in claims 8-9 and 13, and 26-27 for consideration under Steps 2A.2 or Step 2B beyond those discussed with respect to claims 1, 20 and 28 above, and therefore claims 8-9 and 13, and 26-27 are ineligible.
20.	 Dependent claims 11 and 12, which depends on claim 1 are directed to a product (i.e. non-transitory computer-readable media), further recite “the operations further comprising: accessing the student data by an application uses the private key for the student member; wherein the application displays a graphical user interface that allows the student member to interact with applications on the blockchain network and initiate different types of transactions on the blockchain network; wherein the request to initiate the transaction is received through the graphical user interface of the application;
wherein request causes a REST-based endpoint to invoke a blockchain program deployed on one or more nodes in the blockchain network; wherein the invoked blockchain program determines a best match employer, educational institution, or curriculum for the student member based on one or more student attributes identified in the student data wherein the best match is presented through the graphical user interface of the application”. Under the broadest reasonable interpretation covers steps or functions that can be reasonably performed by a human, as this is a form of commercial and legal interactions of “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A as discussed above. There are no additional elements in claims 11-12, for consideration under Steps 2A.2 or Step 2B beyond those discussed with respect to claims 1, 20 and 28 above, and therefore claims 11-12 are ineligible.
21. 	In summary, the dependent claims considered both individually and as an
ordered combination do not provide meaningful limitations to transform the abstract idea
into a patent eligible application of the abstract idea such that the claims amount to
significantly more than the abstract idea itself. The claims do not recite an improvement
to another technology or technical field, an improvement to the functioning of the
computer itself, or provide meaningful limitations beyond generally linking an abstract
idea to a particular technological environment. Therefore, the claims are rejected under
35 U.S.C. § 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
22.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

23.	      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

24.	Claims 1, 3-9, 12-13 and 20-28, are rejected under 35 U.S.C. 103 as being unpatentable over Elmessiry et al., (US 20190340946 A1) in view of Huang et al., (WO 2018209222 A1).

25.	 With respect to claims 1, 20 and 28, Elmessiry teaches a method, system and a non-transitory computer-readable media storing instructions, which, when executed by one or more hardware processors cause operations comprising:
receiving, from a first set of one or more members of a blockchain network, a set of student data (Fig. 6 step 602, ¶ 0096 “...The student user 114 may provide 602 one
or more external educational activities to the education platform 108...”), wherein the first set of one or more members have access to a public key that pairs with a private key, wherein the private key grants a student member of the blockchain network control over which members of the blockchain network have access to student data on the distributed ledger associated with the student member (¶¶ 0034-0037, 0040, 0045 “In one embodiment, a user may include a cryptocurrency wallet... The cryptocurrency wallet may include an address. The cryptocurrency wallet may include a public key and a private key. The user that controls the wallet may use the address and keys to conduct transactions on the blockchain 102...”).
	responsive to receiving the set of student data, executing, by the blockchain network using the public key, at least one blockchain transaction that writes updated student data to the distributed ledger in the blockchain network, wherein the distributed ledger is accessible to the student member of the blockchain network using the private key, wherein the blockchain network prevents the student member from editing the updated student data using the private key (¶¶ 0034-0037, 0040-0045).
	receiving, from the student member of the blockchain network, a request to initiate a second blockchain transaction with a second set of one or more members of the blockchain network that requires access to at least a subset of the student data (¶¶ 0040 “.... In some embodiments, a transaction 104 may include a user staking tokens in a specified activity, such as taking an educational offering, validating an external educational activity, or viewing an educational certificate. In one embodiment, a trans
action 104 may include an educational certificate”).
	responsive to the request, granting, by the blockchain network, the second set of one or more members access to at least the subset of student data from the distributed ledger (Fig. 4 step 402-410, ¶¶ 0072-0074, 0090-0092, 0096). 
	Although, Elmessiry discloses interfacing with the blockchain transaction via a cryptocurrency wallet using private/public keys in the interaction in the first step “receiving, from a first set of one or more members of a blockchain network, a set of student data... wherein... wherein...” and not a direct relationship between the one or more members of a blockchain network and the distributed ledger without a wallet.
	However, Huang discloses “...wherein the first set of one or more members have access to a public key that pairs with a private key, wherein the private key grants a student member of the blockchain network control over which members of the blockchain network have access to student data on the distributed ledger associated with the student member” (Fig. 5, 8, page 37 lines 22-page 38 line 8 “...In some embodiments, a user identification may be a cryptographic key or an identifier based on a cryptographic key, for example private data provider 501 may be identified by an address used in a distributed ledger protocol such as a Bitcoin or Ethereum wallet address. In some embodiments, the private data provider 501 may register to share private data and receive cryptographic information, such as public and private cryptographic keys, that may be used to access secure systems for data sharing. In some embodiments, the private data provider 501 may receive a public cryptographic key that corresponds to a private cryptographic key held in a TEE”
	Therefore, it would have been obvious to one of ordinary skill in the art at the 
time the application was filed to incorporate the managing academic/credential ledgers information of Elmessiry with secure access to save data of Huang, in order to share private data securely.

26.	 With respect to claims 3 and 21, Elmessiry in view of Huang, teaches all the subject matter as disclosed in claim 1 above.
Furthermore, Elmessiry discloses wherein a particular member in the first set of one or more members is permitted to revoke or remove content from the distributed ledger that was written to the distributed ledger by the particular member (¶ 0069).
	wherein the particular member is prevented from granting access to the content to other members of the blockchain network (¶ 0069).

27.	 With respect to claims 4 and 22, Elmessiry in view of Huang, teaches all the subject matter as disclosed in claim 1 above.
Furthermore, Elmessiry discloses wherein the first set of one or more members includes a plurality of members of the blockchain network (¶¶ 0034-0036).
	wherein each member of the plurality of members maintains a different subset of the student data (¶¶ 0034-0036).

28.	 With respect to claims 5 and 23, Elmessiry in view of Huang, teaches all the subject matter as disclosed in claim 1 above.
Furthermore, Elmessiry discloses wherein executing the at least one blockchain transaction comprises writing official transcript data to the distributed ledger, wherein the private key allows the user to grant other members of the blockchain network access to the official transcript data, wherein the blockchain network prevents the student from editing the official transcript data using the private key (¶¶ 0008, 0045, 0091).

29.	 With respect to claims 6 and 24, Elmessiry in view of Huang, teaches all the subject matter as disclosed in claim 1 above.
Furthermore, Elmessiry discloses wherein executing the at least one blockchain transaction comprises writing data identifying an award, skill set, or other achievement officially recognized by a professional institution to the distributed ledger, wherein the private key allows the user to grant other members of the blockchain network access to the official transcript data, wherein the blockchain network prevents the student from editing the official transcript data using the private key (¶¶ 0008, 0045, 0100, 0115).

30.	 With respect to claims 7 and 25, Elmessiry in view of Huang, teaches all the subject matter as disclosed in claim 1 above.
Furthermore, Elmessiry discloses wherein membership in the blockchain network is restricted to members that have been approved by a set of one or more founding members of the blockchain network (¶¶ 0011, 0094-0096).

31.	 With respect to claims 8 and 26, Elmessiry in view of Huang, teaches all the subject matter as disclosed in claim 1 above.
Furthermore, Elmessiry discloses wherein the request to initiate the transaction is a request to transfer credits from one educational institution in the first set of one or more members to another educational institution in the second set of one or more members (¶¶ 0097-0098, 0101).

32.	 With respect to claims 9 and 27, Elmessiry in view of Huang, teaches all the subject matter as disclosed in claim 1 above.
Furthermore, Elmessiry discloses wherein the request to initiate the transaction is a request to transfer an official academic transcript from an educational institution in the first set of one or more members to an employment institution in the second set of one or more members (¶¶ 0100-0101).

33.	 With respect to claim 12, Elmessiry in view of Huang, teaches all the subject matter as disclosed in claim 1 above.
Furthermore, Elmessiry discloses wherein the invoked blockchain program
determines a best match employer, educational institution, or curriculum for the student member based on one or more student attributes identified in the student data (¶¶ 0097, 0126).
	wherein the best match is presented through the graphical user interface of the application (¶¶ 0097, 0126).

34.	 With respect to claim 13, Elmessiry in view of Huang, teaches all the subject matter as disclosed in claim 1 above.
Furthermore, Elmessiry discloses further comprising generating a package of student data written to the distributed ledger by different members of the blockchain network (¶ 0120).

35.	Claim 11, is rejected under 35 U.S.C. 103 as being unpatentable over Elmessiry et al., (US 20190340946 A1) in view of Huang et al., (WO 2018209222 A1) and further in view of Tan et al., (US Pat. 10778597 B1).

36.	 With respect to claim 11, Elmessiry in view of Huang, teaches all the subject matter as disclosed in claim 1 above.
Furthermore, Elmessiry discloses, the operations further comprising:
accessing the student data by an application uses the private key for the student member (¶ 0045).
wherein the application displays a graphical user interface that allows the student member to interact with applications on the blockchain network and initiate different types of transactions on the blockchain network (Fig. 8A-8B, ¶ 0045).
wherein the request to initiate the transaction is received through the graphical user interface of the application (¶ 0045).
The combination of Elmessiry in view of Huang does not explicitly disclose
wherein request causes a REST-based endpoint to invoke a blockchain program deployed on one or more nodes in the blockchain network.
However, Tan et al., discloses wherein request causes a REST-based endpoint to invoke a blockchain program deployed on one or more nodes in the blockchain network (col 11 lines 21-31).
Therefore, it would have been obvious to one of ordinary skill in the art at the 
time the application was filed to incorporate the managing academic/credential ledgers information of Elmessiry, the secure access to saved data of Huang, with the endpoint interface of Tan, in order to have the of using a resource interface component in accessing the blockchain.


Conclusion
37.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

38.	The prior art made of record and not relied upon:
1)	(US 20180026979 A1) – Cox et al., Database Management System Shared Ledger Support - relates to database management system support and more specifically to immutable support for shared ledger entries in the database management system.
2)	(US 20200007336 A1) – Wengel, Blockchain Powered Data Consortium for Verifying Smart Resumes and Degree Certificates - relates to providing blockchain/distributed ledger technology verified diplomas to higher education partners achieves a verified proof of degree/certification attainment, and may allow certification of the credentials in a graduate's accompanying resume. The present invention creates a smart resume that not only protects the data privacy of the owner by masking their identity with an alphanumeric key, but also certifies their unique academic and professional credentials via a permission blockchain/distributed ledger technology.
3)	(US 20170236123 A1) – Ali et al., Computer-implemented Method for Processing Global Naming System with Blockchains on Computer Network, Involves Updating Binding Data by Processing New-operations in Virtual Blockchain Such That Domain Name Service is Provided Without Server – relate to need for a naming system that simultaneously satisfies the three properties (secure, decentralized, and human-readable) as alternatives to traditional DNS.
39.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685